H;.£U
                                                    CJU-rtTQr APPEALS Hi','


                                                     201*1 MAR 2U AH 9= Oo




         IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON



JAMES WRIGHT and
SUSAN WRIGHT,                                  No. 69800-1-1


                    Appellant,
                                               DIVISION ONE



KEVIN BEDLINGTON and
JANE DOE BEDLINGTON,                           UNPUBLISHED OPINION

                    Respondent.                FILED: March 24, 2014



      Spearman, A.C.J. — James and Susan Wright sued Kevin Bedlington and his

spouse for a "whiplash" injury caused by a motor vehicle accident in which Mr.

Bedlington rear-ended Mr. Wright. The Bedlingtons conceded liability and the Wrights'

claims for damages were tried to a jury. Mr. Wright sought $185,000 in special and

general damages and his wife sought $45,000 for loss of consortium. The Bedlingtons

asked the jury to award Wright medical expenses of $3,950.50 and $4,250 in general

damages, a total of $8,200.50. The jury awarded the amount suggested by the

Bedlingtons. The Wrights moved for a new trial on grounds that the evidence was

insufficient to support the verdict and the award was so "inadequate as unmistakably to
No. 69800-1/2



indicate that the verdict must have been the result of passion or prejudice."1 CR

59(a)(5)(7), RCW 4.76.030. The trial court denied the motion and the Wrights appealed.

We affirm.

                                                 FACTS

       On May 27, 2009, James Wright was rear-ended while driving his Toyota Land

Cruiser. The other driver, Kevin Bedlington, had been going approximately 25 miles per

hour and admittedly failed to stop in time to avoid hitting the rear of Mr. Wright's vehicle,

which was stopped in traffic.

        Mr. Wright went to the emergency room after the accident. Within an hour or so,

he walked out of the emergency room; his wife drove him back to the accident scene

and Mr. Wright drove the Land Cruiser home. The next day, Mr. Wright, who is a trial

lawyer, went to his office and worked a half day; he put in a short day, on the following

day, a Friday. Mr. Wright was back at work, putting in "pretty ordinary or regular

business hours" on the following Monday. Verbatim Report of Proceedings (VRP) at 98-

99. On June 10, 2009, approximately two weeks after the accident, Mr. Wright saw his

longtime family physician, Dr. Dickson, regarding some lingering tenderness at the back

of his neck. During the exam, Mr. Wright related experiencing temporary pains in areas

other than the neck immediately following the accident; however, he informed Dr.


        1Alternatively, the Wrights also moved to increase the verdict to $90,000 and $10,000,
respectively for Mr. and Ms. Wright under RCW 4.76.030. However, the statute provides that the court
may only grant a motion to increase or decrease the verdict if itfirst determines that a newtrial is
warranted and then only ifthe party adversely affected consents to the modification. Here, even ifthe trial
court had been inclined to grant the motion for a new trial, there is no indication in the record of the
Bedlingtons' consent to increase the verdict. Thus, the trial court had no authority to grant the motion.
Green v. McAllister. 103 Wash. App. 452, 462, 14 P.3d 795 (2000). Accordingly, we do not address the
Wrights' alternative motion in our consideration of this appeal.
No. 69800-1/3



Dickson that these pains had already dissipated. Mr. Wright denied experiencing any

weakness, numbness, headaches, or dizziness following the accident. When Dr.

Dickson examined Mr. Wright, he found no irregularities. Dr. Dickson did note residual

tenderness at the "posterior aspect of [the] C7" vertebra. VRP at 184. Dr. Dickson

concluded that Mr. Wright had "mild residual symptoms that were mild in nature" from

the accident and expected he would "fully recover". VRP at 187. Given the mild nature

of Mr. Wright's complaints and Dr. Dickson's findings on examination, Dr. Dickson did

not feel prescription medications were necessary. He suggested that Mr. Wright take

over the counter medication for any pain and suggested a follow up visit in 30 days.

         Approximately two months later, on August 19, 2009, Mr. Wright returned to Dr.

Dickson. At that time he complained about a pain at the back of his neck. Mr. Wright

reported improvement in both range of motion and general discomfort. Dr. Dickson

diagnosed a "cervical strain" and told Mr. Wright to return as needed. Dr. Dickson also
referred Mr. Wright to Dr. Goldman, a board certified neurosurgeon.

         Dr. Dickson did not treat Mr. Wright again until March 19, 2010, when Mr. Wright

sought treatment for flu-like symptoms that appeared to be caused by a viral or bacterial
infection.2 Dr. Dickson prescribed an antibiotic and never treated Mr. Wright after this

visit.

         On Dr. Dickson's referral, Mr. Wright saw Dr. Goldman in October 2009 and

again in December 2009. Dr. Goldman did nottestify at trial, but his reports and records
were admitted into evidence. Mr. Wright initially complained to Dr. Goldman of neck

        2Mr. Wright's treating neurologist, Dr. Baker, later observed that this infection could have been a
precursor to the brachial plexus neuritis thatcaused Mr. Wright's hospitalization only ten days later.
No. 69800-1/4



pain, headaches and generalized ache in his upper extremities. Exhibit 4. Mr. Wright

filled out a Magnetic Resonance Imaging (MRI) screening questionnaire in connection

with Dr. Goldman's treatment that asked him to show, on an outline of the human body,

where his problems were located. He placed a single "X" at the base of the back of the

neck. Exhibit 8. Dr. Goldman diagnosed Mr. Wright with a traumatic disc herniation at

the C5-6 vertebrae, which Dr. Goldman opined was the result of trauma sustained in the

2009 auto accident.3 Exhibit 5.

        Dr. Goldman also determined that Mr. Wright was having a "good response to

conservative management.. . ." Exhibit 5. His pain was less severe and the diffuse

aches in his arms were lessening, though he had occasional episodes of paresthesia4 in

the arms. Given his positive response to treatment, Mr. Wright was instructed to

continue with neck exercises and return only if he "ha[d] a progression of symptoms and

want[ed] to be re-evaluated . . . ." Exhibit 5. Mr. Wright did not seek further medical

treatment related to the accident until late March of 2010, approximately three months

after his last visit to Dr. Goldman.

        Dr. Dean Shibata is a board certified neuroradiologist and an associate professor

at the University of Washington who specializes in interpreting MRI and Computerized

Tomography (CT) scans of the brain, neck and spine. At the request of the Bedlingtons,

Dr. Shibata reviewed an x-ray and a number of MRI scans of Mr. Wright in preparation

        3 Dr. Goldman diagnosed the bulging C5-6 disc based on review of an MRI scan. Later, Dr.
Shibata, a neuroradiologist, reviewed the scans and concluded that the bulging disc was the result of
age-related degenerative changes as opposed to trauma and was not related to the accident.
        4A sensation of pricking, tingling, or creeping on the skin that has no objective cause and usually
associated with injury or irritation of a sensory nerve or nerve root. WEBSTER THIRD INTERNATIONAL
DICTIONARY 1641 (2002).
No. 69800-1/5



for trial. According to Dr. Shibata, the records disclosed bony changes to the C5-6

region of Mr. Wright's spine; he concluded that these changes were indicative of age-

related degeneration as opposed to trauma. Dr. Shibata testified that he was "confident

the bony changes didn't occur over weeks or even months. They're changes that

occurred over years." VRP at 305.

       Dr. Shibata also testified that, while he did not see specific evidence of a

"whiplash soft tissue injury," that is something that could neither be confirmed nor

excluded based on the records before him. VRP at 309. However, he opined that such

an injury would not have caused the herniated C5-6 disc, given the bony changes

evident in the imaging, which could only have occurred over a significant period of time.

VRP at 298, 302-09. Further, he concluded that the herniated disc was most likely

asymptomatic. VRP at 298, 302-07.

       On March 29, 2010—ten months after the auto accident and three months after

Mr. Wright's last medical appointment for accident-related injuries—Mr. Wright was

having dinner with family when he began to experience severe pain in his neck,

shoulders, and down his left and right arms. "[T]he amount of pain kept ratcheting up

and up and up." VRP at 108. Mr. Wright was in such severe pain that he believed he

would die. That night, he went to the emergency room for treatment.

       Mr. Wright spent three days in the hospital. During that time, he experienced

"unique severe pain." VRP at 173. At one point, the pain was so severe that he lost

consciousness. During his hospital stay, Mr. Wright was treated by Dr. Baker, the

neurosurgeon on call when he was admitted to the hospital. Dr. Baker testified via video
No. 69800-1/6



deposition that he diagnosed Mr. Wright with "acute idiopathic brachial plexitis," a

condition of unknown origin, which causes sudden inflammation of the bundle of nerves

stemming from the spine down under the clavicle into the arms. After he was released

from the hospital, Mr. Wright sought second opinions from two neurologists, Drs.

Mackay and Mayadev. Both confirmed the diagnosis of brachial plexus neuritis (BPN).5

        At trial, Mr. Wright recalled that he was out of the office for "two complete weeks"

following the onset of BPN. Ms. Wright testified that he was "mostly at home" in the two

months following his hospitalization; that "he was having severe pain," and that he was

having difficulty eating, sleeping or "[djoing much at all." VRP at 174. As a result, Ms.

Wright took time off from work to care for her husband. Ms. Wright has observed that,

since his hospitalization on March 29, 2010, Mr. Wright has had ongoing "nerve pain" in

his hands, forearms, shoulders and upper arms. This nerve pain affects "his arms and

strength" and limits his activities. VRP at 176.

        Virginia Sullivan, Mr. Wright's mother-in-law; Chris Haugen, Chief of Police for

Sumas, Washington and an acquaintance of Mr. Wright; Joye Marie Crabtree and

Jayna Cassavant, coworkers of Mr. Wright, each testified that following the May 2009

accident, Mr. Wright appeared to be in pain, exhibited symptoms of headache, neck

ache, and was unable to lift his arms high or carry heavy loads. These witnesses were

not asked to and did not draw a distinction between Mr. Wright's symptoms before and

after the onset of BPN.




        5The parties and their experts use the terms "acute idiopathic brachial plexitis" and "brachial
plexus neuritis" interchangeably. See e.g.. CP at 127-31, 140; VRP at 116, 123-26, 174; Brief of
Respondent at 9-10.
No. 69800-1/7



       Dr. Baker testified that Mr. Wright told him that his problems from the car

accident had been largely resolved before the onset of BPN on March 29, 2010.

Further, Dr. Baker explained that, in his opinion, the car accident was unrelated to the

onset of BPN. His opinion was based on Mr. Wright's reported improvement of his

symptoms after the accident with conservative measures like "physical therapy, time

and anti-inflammatory medications," and on his review of Mr. Wright's MRI. CP at 126-

31. Dr. Baker also testified that close to 40 percent of patients who suffer from BPN

remain symptomatic after a bout with the disease. Specifically, he stated that they could

be left with chronic neuropathic pain, weakness, and numbness—symptoms identical to

those complained of by Mr. Wright.

       Dr. Frederick Braun, a neurologist, also testified on behalf of the Wrights. Mr.

Wright saw Dr. Braun in August 2010 and again in September 2012 on referral by his

attorneys for "independent medical exams." VRP at 216-17. Dr. Braun testified that as

part of the exam procedure, he had Mr. Wright prepare and sign a sketch of the human

body, similar to the one Mr. Wright had prepared for Dr. Goldman in 2009. This time,

instead of placing a single "X" at the base of the back of his neck to indicate the area

that was causing him pain and concern, Mr. Wright drew in dozens of marks to indicate

pain extending over the front and back of his shoulders, his upper back and collar bone,

and radiating up and down the front and back of both arms.

       In mid-March 2012, Mr. Wright sought treatment from a physical therapist. The

therapist's notes, which were contained in Dr. Braun's notes regarding Mr. Wright,

stated the reported "date of onset" of Mr. Wright's symptoms was "[t]wo years ago."
No. 69800-1/8



VRP at 287. Dr. Braun confirmed that this notation meant March 2010—the time of Mr.

Wright's hospitalization for BPN.

       Dr. Braun also testified that the symptoms of which Mr. Wright complained are

commonly associated with BPN. He further testified that the disease is of

"[undetermined etiology" and that he found no link between the occurrence of the

disease in Mr. Wright's case and the May 2009 auto accident. VRP at 233, 252-56. He

also confirmed that "ninety to ninety-five percent of people with neck injuries" of the sort

Mr. Wright reported after the auto accident "do heal within three to six months," although

he maintained that Mr. Wright was in the "five to ten percent category" of people who do

not. VRP 289.

       During closing argument, the Wrights asked the jury to return verdicts of

$185,000 on Mr. Wright's claims and $45,000 for Ms. Wright's loss of consortium claim.

The Bedlingtons argued that because Mr. Wright ended treatment for injuries

associated with the auto accident in December 2009, he was entitled to no more than

reimbursement for medical bills incurred and pain and suffering endured up to that time.

They urged the jury to award $3,950.50, and, $4,250, respectively—a total of $8,200.50.
The Bedlingtons made no proposal regarding Ms. Wright's loss of consortium claim.

       The jury returned a verdict for the plaintiffs in the amount of $8200.50 for Mr.
Wright and nothing for Ms. Wright. The Wrights moved for a new trial pursuant to CR 59
and RCW 4.76.030. The trial court denied the motion. The Wrights appeal the verdict

and the trial court's denial of their motion.
No. 69800-1/9



                                      DISCUSSION

      The Wrights maintain the trial court erred when it denied their motion for a new

trial because the evidence is insufficient to support the verdict and because the verdict

was so "inadequate as unmistakably to indicate that the verdict must have been the

result of passion or prejudice." CR 59(a)(5). We affirm.

                                   Sufficiency of the Evidence

       On motion of an aggrieved party, a verdict may be vacated and a new trial

granted where "there is no evidence or reasonable inference from the evidence to justify

the verdict... ." CR 59(a)(7). We review the denial of such a motion for abuse of

discretion. An abuse of discretion occurs when a decision is manifestly unreasonable or

exercised on untenable grounds or for untenable reasons. Maverv. Sto Indus.. Inc., 156
Wash. 2d 677, 684, 132 P.3d 115 (2006). In evaluating whether substantial evidence

supports the jury's verdict, we view the evidence in the light most favorable to the
nonmoving party. Herriman v. May. 142 Wash. App. 226, 232, 174 P.3d 156 (2007). The
law gives a strong presumption ofadequacy to the verdict. Cox v. Charles Wright
Academy. Inc., 70 Wash. 2d 173, 176, 422 P.2d 515 (1967). A trial court has no discretion

to disturb a verdict that is within the range of evidence. Herriman, 142 Wash. App. at 232.

       The Wrights contend that undisputed evidence shows the May 2009 auto
accident caused Mr. Wright significant pain and the disruption of his family life from the
date of the accident through the date of trial. They also contend there was no evidence,
aside from statistics on recovery rates that Mr. Wright's ongoing symptoms were caused
by his BPN. Accordingly, they argue the jury's verdict, which appears to have concluded
No. 69800-1/10



that most, if not all, of Mr. Wright's injuries from the accident were resolved before the

onset of BPN, is unsupported by any evidence. Further, they assert that because the

damage award is lower than the minimum amount supported by the evidence, the trial

court erred when it denied the motion for a new trial. We reject each of these

contentions.

       The Wrights correctly argue that it was undisputed at trial that Mr. Wright suffered

an injury caused by the accident with Mr. Bedlington. But there was significant dispute

about whether Mr. Wright had largely recovered from the injury caused by the accident

before the onset of BPN and about the cause of Mr. Wright's ongoing symptoms.

Viewing the evidence in the light most favorable to the nonmoving party—here, the

Bedlingtons—we conclude there was ample evidence from which the jury could have

reasonably determined that the injury Mr. Wright sustained in the auto accident, was

resolved by December 2009 and that any ongoing symptoms were caused by the onset

of BPN.

       Dr. Dickson, who treated Mr. Wright following the accident, testified that within

two weeks of the accident, Mr. Wright reported that pain in areas other than the neck

had already dissipated and he denied any weakness, numbness, headaches or

dizziness. The doctor concluded that Mr. Wright had only mild residual symptoms from

the accident and would fully recover.

       Dr. Goldman, who examined Mr. Wright in October and December 2009, and

whose treatment records were admitted at trial, reported that Mr. Wright was responding

well to "conservative management." Exhibit 5. His pain was less, with only occasional



                                             10
No. 69800-1/11



episodes of parethesia. There was also evidence that Mr. Wright sought no further

medical attention for these symptoms until after the onset of BPN.

       Dr. Baker, the neurologist on call when Mr. Wright was admitted to the hospital in

late March 2010, and who first diagnosed Mr. Wright with BPN, testified that Mr. Wright

reported that his symptoms from the car accident had been largely resolved before the

onset of BPN. While he reported "some on-and-off problems with his neck," he was not

having any radiating pain in his arms. CP at 131.

       Furthermore, the symptoms described by Mr. Wright after the accident, were

entirely different than those he described after developing BPN. Following the accident

Mr. Wright missed only a few hours of work, his wife took no time offfrom work to care

for him and he described no inability to perform his usual household duties. In contrast,

following the onset of BPN, Mr. Wright missed at least two full weeks of work, Ms.

Wright missed work to care for him and there was testimony about his inability to

contribute around the house. In addition, when asked by Dr. Goldman, prior to the onset

of BPN, to indicate where his problems were located on the outline of a human figure,

he placed one "X" at the base of the neck. But when he was asked to do the same by

Dr. Braun, after the onset of BPN, Mr. Wright drew dozens of marks to indicate pain

extending over his shoulders, upper back, collarbone and up and down both arms.

Moreover, Dr. Braun conceded that close to 40 percent of the victims of BPN suffer from

the very same symptoms experienced by Mr. Wright since the onset of the disease in

May 2010.




                                            11
No. 69800-1/12



       Finally, the testimony of Dr. Shibata directly contradicted Dr. Goldman's theory

that the May 2009 accident caused the injury to Mr. Wright's spine. Dr. Shibata opined

that, although Mr. Wright may have suffered some soft tissue injury from the accident,

any deformity in Mr. Wright's spine was caused by age and was unrelated to the

accident.

       The Wrights point to the evidence supporting their theory of the case, and argue

the favorable inferences to be drawn from that evidence. But the jury is the ultimate

finder of fact. In reaching its verdict, it is the jury's duty to weigh all of the evidence,

credit or discredit the testimony as it sees fit, and draw reasonable inferences from the

evidence, while rejecting other possible inferences. James v. Robeck, 79 Wash. 2d 864,
870, 490 P.2d 878 (1971). Because the evidence before the jury on how long Mr. Wright
suffered from the effects of the auto accident and whether Ms. Wright suffered a loss of

consortium was disputed, we will not, on appeal, disturb the jury's resolution ofthese

issues. Davenport v. Taylor, 50 Wash. 2d 370, 378, 311 P.2d 990 (1957).

                                  Adequacy of the Damage Award

       The Wrights' also claim thatthe jury's damage award was so inadequate as
unmistakably to indicate that the verdict must have been the result of passion or
prejudice. Again, we disagree. The law gives a strong presumption of adequacy to the
verdict. "'Regardless of the court's assessment of the damages, it may not, after a fair
trial, substitute its conclusions for that of the jury on the amount ofdamages. When the
evidence concerning injuries is conflicting, the jury decides whether the injuries are
insignificant, minor, moderate, or serious, and it determines the amount of damages.'"


                                                12
No. 69800-1/13



Bunch v. King County Dep't of Youth Services. 155Wn.2d 165, 174, 116P.3d381

(2005) (quoting Cox, 70 Wash. 2d at 176). Ifthe verdict is reasonably within the range of

proven damages then it cannot be found, based solely on the amount of the award that

the verdict was unmistakably so excessive or inadequate as to show that the jury had

been motivated by passion or prejudice. James, 79 Wash. 2d 870-71.

       The jury's damage award in this case was well within the range of the evidence.

There was evidence showing that Mr. Wright's medical bills for treatment reasonably

related to the accident from the date of the accident until he stopped treatment in

December 2009 totaled $3950.50. If the jury concluded, as argued by the Bedlingtons,

that Mr. Wright's injuries resulting from the accident were resolved around the time he

stopped treatment and that Mr. Wright was also entitled to $4250 in general damages,

the award of $8200.50 is consistent with the evidence before the jury.

       Similarly, the award of no damages for Ms. Wright's loss of consortium claim is

within the range of evidence. Prior to the onset of BPN, there was no evidence that Ms.

Wright suffered any loss of consortium. According to their own testimony, following the

accident, Mr. Wright left the emergency room, got in the accident vehicle and drove

home. He went to work the next day and did not miss work, other than taking the time

for a few visits to the doctor's office and physical therapy. Ms. Wright did not take time

off from work to care for him or hire a third party to care for him. The jury may well have

concluded that the quality of life for the Wrights did not change in any significant way

during the six to seven months that Mr. Wright sought treatment for cervical strain after

the accident. It is only after Mr. Wright was stricken with BPN that he missed substantial



                                             13
No. 69800-1/14



time from work, was physically unable to do many things like helping around the house,

and Ms. Wright had to miss work to care for him. Ifthe jury concluded that the

debilitating symptoms Mr. Wright complained of were caused by BPN and not the

accident, then the decision to award no loss of consortium damages to Ms. Wright was

well within the range of evidence.

      The Wrights also argue that the jury's consideration of damages was prejudiced

by one sentence of improper testimony. During pretrial motions the trial court granted

the Wrights' motion to exclude evidence of Mr. Bedlington's personal history.

Nonetheless, on direct examination, he testified:

       I worked in commercial lending for 12 years. And at this point I'm
       currently unemployed pursuing new employment in lending.

VRP at 330. The trial court sustained the Wrights' objection to the testimony and

instructed the juryto disregard it. The Wrights did not move for a mistrial. They now

argue that the verdict demonstrates the jury ignored the court's curative instruction and
that Mr. Bedlington's improper testimony motivated the jury to make an inadequate

damage award. The argument is without merit.

       It is presumed, absent a contrary showing, that the jury followed the court's

instruction to disregard the improper testimony. Dauphin v. Smith. 42 Wash. App. 491, 713
P.2d 116 (1986). Because, as previously discussed, there is substantial evidence to
support the jury's damage award, the Wrights cannot show that the presumption should
not apply in this case.




                                            14
 No. 69800-1/15



                                              CONCLUSION

         The Wrights fail to demonstrate that the evidence was insufficient to support the

 verdict or that the damages awarded are so inadequate as unmistakably to indicate that

 the amount thereof must have been the result of passion or prejudice. Accordingly, we

 conclude that the trial court did not abuse its discretion when it denied the Wrights'

 motion for a new trial.6

         Affirm.




 WE CONCUR                                                       '




\pj aakfl.vk* iQC                                                                    James, 79 Wash. 2d at 869. Thus, even though the trial court may
 have reached a different result, it recognized that, under the circumstances, it was bound by the jury's
 decision.




                                                       15